Order entered August 2, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00338-CV

                    HOWARD P. BYRNES, JR., Appellant

                                       V.

                       GLENDA L. BYRNES, Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-01739

                                    ORDER

      Before the Court is appellee’s July 29, 2021 motion for an extension of time

to file her brief on the merits and appellant’s response opposing the motion. We

GRANT the motion and extend the time to September 7, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE